RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                NOT TO BE PUBLISHED


         Commonwealth of Kentucky
                Court of Appeals

                   NO. 2020-CA-0981-MR

JARAD MCCARGO                                      APPELLANT


         APPEAL FROM FAYETTE CIRCUIT COURT
v.      HONORABLE KIMBERLY N. BUNNELL, JUDGE
                ACTION NO. 14-CR-01125


COMMONWEALTH OF KENTUCKY                            APPELLEE



AND


                   NO. 2020-CA-1117-MR

JARAD MCCARGO                                      APPELLANT


         APPEAL FROM FAYETTE CIRCUIT COURT
v.      HONORABLE KIMBERLY N. BUNNELL, JUDGE
                ACTION NO. 14-CR-01125


COMMONWEALTH OF KENTUCKY                            APPELLEE
                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Jarad McCargo was convicted by a jury of assault in the first

degree, leaving the scene of an accident (a misdemeanor), criminal mischief in the

first degree, two counts of assault in the fourth degree, operating a motor vehicle

while under the influence, and failure to maintain required insurance. He was

sentenced to ten years’ imprisonment.

             McCargo appealed to this Court, and his convictions were affirmed in

a published opinion rendered on September 8, 2017. From that opinion, we

borrow a recitation of the facts of the underlying crimes:

             McCargo and his wife, Denise, went out for drinks one
             evening in Lexington. Denise, who drove her Ford
             Explorer SUV, described herself as the “designated
             driver.” According to McCargo, he had a mixed
             cranberry and vodka drink before they left home. The
             couple went first to the Euclid Avenue area of Lexington,
             at around 9:00 p.m. There were only a few people there
             at that time, and a bouncer at the Art Bar, a nightclub,
             recommended that they return in an hour. The couple
             went to another bar at the intersection of Newtown Pike
             and Georgetown Road. Because Denise had difficulty
             parallel parking the SUV, McCargo parked it for her.
             The couple ordered margaritas at the bar where they
             stayed for about forty minutes before driving back to
             Euclid Avenue.




                                         -2-
           When they arrived, they looked for street parking near
           the Art Bar and spotted a parking space in front of
           another nearby bar, The Beer Trappe. Noel Espino, a
           captain in the Army National Guard, was standing
           outside the Beer Trappe, speaking with his wife on his
           mobile phone. McCargo switched seats with Denise in
           order to parallel park her vehicle. He tried to back into
           the parking space, but the SUV was at the wrong angle.
           He pulled out and backed in again at a sharper angle,
           then hit the gas pedal rather than the brake. The SUV
           accelerated in reverse and crushed Espino against the
           Beer Trappe building. Espino’s pelvis was crushed, his
           femurs were broken and his internal organs were
           damaged. He had to undergo dialysis because his
           kidneys had ceased to function. Ultimately, Espino’s leg
           and part of his pelvis had to be amputated. Peter Alvarez
           and Dutch Inman, two of Espino’s friends who were
           inside the bar, received minor injuries. The Beer Trappe
           sustained damages in the amount of $26,330 in repairs.

           Immediately following the accident, McCargo panicked
           and drove away. Denise urged him to return, but he kept
           going. After he turned right off Euclid Avenue, she
           grabbed the gearshift and stopped the SUV. She jumped
           out and ran back to the accident scene, and told police
           what had happened. McCargo meanwhile drove home.
           When the police arrived there to look for him, they found
           him hiding behind some garbage cans. McCargo claimed
           that he was unaware that he had even struck the building.

           A few hours after the crash, the police obtained a sample
           of McCargo’s blood, which showed a blood-alcohol level
           of .122%.

McCargo v. Commonwealth, 551 S.W.3d 439, 440-41 (Ky. App. 2017).




                                      -3-
               McCargo sought discretionary review from the Kentucky Supreme

Court, which was denied in 2018.1

               In 2021, McCargo sought relief from his sentence due to the outbreak

of the novel coronavirus (COVID-19), filing a pro se motion “pursuant to

[Kentucky Rules of Civil Procedure] (CR) 60.02, 60.03 and the Eighth and

Fourteenth Amendments to the United States Constitution” in the Fayette Circuit

Court, which was summarily denied. He subsequently, by and through counsel,

filed a motion for relief pursuant to Kentucky Rules of Criminal Procedure (RCr)

11.42 alleging ineffective assistance of both trial and appellate counsel, which was

also denied by the Fayette Circuit Court. He has appealed both orders, and the

cases have been consolidated.

                              STANDARD OF REVIEW

               We employ a de novo standard of review concerning the trial court’s

determination of whether it had jurisdiction to consider either of McCargo’s

motions for relief from his sentence because jurisdiction is a matter of the

application of law.

               Because the issue of whether the trial court had
               jurisdiction to grant Settles’ motion for shock probation
               is a question of law, we review it de novo. See Hidalgo
               v. Commonwealth, 290 S.W.3d 56, 58 (Ky. 2009) (“De
               novo review is generally the proper standard where the
               lower court is alleged to be acting outside its jurisdiction,

1
    Jarad McCargo v. Commonwealth, No. 2018-SC-0082-D.

                                            -4-
                 because jurisdiction is generally only a question of
                 law[]”); Brown v. Commonwealth, 326 S.W.3d 469, 471
                 (Ky. App. 2010) (“Whether the trial court acted outside
                 its jurisdiction in amending the judgment of conviction
                 and sentence is a question of law, which we review de
                 novo[]”).

Commonwealth v. Settles, 488 S.W.3d 626, 629 (Ky. App. 2016).

                                            ANALYSIS

                     Denial of reduction of sentence due to pandemic

                 McCargo first argues that the trial court erred by denying his CR

60.02 and CR 60.03 motion to amend his final judgment to reduce his sentence

because the coronavirus pandemic converted his sentence into cruel and unusual

punishment.

                 CR 60.02 provides a trial court with the power to grant relief for

errors related to the matter which were not previously presented to the trial court.

McCargo argues that it is CR 60.02(f)2 which entitles him to relief, but his request

for relief due to the pandemic and his particular susceptibility to its ravages is not

related to his conviction and cannot vest jurisdiction to amend his sentence.

                 In Wine v. Commonwealth, the appellant sought a reduction in his

sentence because his teenaged son had been adversely affected by his father’s




2
    “[A]ny other reason of an extraordinary nature justifying relief.”

                                                  -5-
incarceration. This Court, while sympathetic, held that CR 60.02 simply does not

provide for consideration of such reasons:

                 The Court in Gross v. Commonwealth, Ky., 648
            S.W.2d 853, 856 (1983), stated:

                   CR 60.02 was enacted as a substitute for the
                   common law writ of coram nobis. The purpose of
                   such a writ was to bring before the court that
                   pronounced judgment errors in matter of fact
                   which (1) had not been put into issue or passed on,
                   (2) were unknown and could not have been known
                   to the party by the exercise of reasonable diligence
                   and in time to have been otherwise presented to the
                   court, or (3) which the party was prevented from
                   so presenting by duress, fear or other sufficient
                   cause.

            In Harris v. Commonwealth, Ky., 296 S.W.2d 700
            (1956), the Court held that CR 60.02 does not extend the
            scope of the remedy afforded through coram nobis nor
            provides any additional grounds for relief. Thus, the
            grounds for relief on a motion pursuant to CR 60.02 are
            essentially those stated in Gross, supra.

            The appellant asserts that the family hardships were
            unknown to him at the time of his guilty pleas and were
            not an issue at his sentencing. The appellant admits that
            whether such hardship amounts to a reason of an
            extraordinary nature has not been decided in Kentucky,
            but urges that we adopt that position. We refuse to do so.

            In general, the reasons behind CR 60.02 listed in Gross,
            supra, and in the rule itself have to do with some
            significant defect in the trial proceedings or evidence at
            trial, etc., such that “a substantial miscarriage of justice
            will result from the effect of the final judgment.” Wilson
            v. Commonwealth, Ky., 403 S.W.2d 710, 712 (1966).
            The hardships cited by the appellant have no relation to

                                        -6-
             the trial proceedings or any additional undiscovered
             evidence not presented at trial but only concern the
             adverse effect the appellant’s incarceration is having on
             his family. In all likelihood, the family of every
             defendant sentenced to a prison term suffers some degree
             of adversity from the defendant’s incarceration.
             Although the hardships on the appellant’s family may be
             greater than the average, we simply fail to see how
             family hardships of any severity are so extraordinary that
             a “substantial miscarriage of justice” will result and relief
             under CR 60.02(f) would be justified.

             Further, if changes in family or other conditions were
             viewed as proper grounds for relief under CR 60.02(f),
             great uncertainty would arise surrounding the finality of
             judgments.

Wine v. Commonwealth, 699 S.W.2d 752, 753-54 (Ky. App. 1985). For the same

reasons, we find that CR 60.02 simply is not available to McCargo because of a

worldwide pandemic, which is unrelated to his conviction and sentence.

             McCargo likewise invokes CR 60.03, but such presupposes an

independent action, not alternative grounds. Simply put, a CR 60.03 motion which

is accompanied by a motion pursuant to other grounds, such as CR 60.02, is

incongruous. CR 60.03 motions are independent actions, not accompanied by any

other grounds, because any other grounds do not exist. CR 60.03 clearly prohibits

relief when one has been denied CR 60.02 relief, and as both the trial court and this

Court have denied McCargo CR 60.02 relief, albeit for disparate reckonings, he is

not entitled to relief pursuant to CR 60.03:




                                          -7-
              Rule 60.02 shall not limit the power of any court to
              entertain an independent action to relieve a person from a
              judgment, order or proceeding on appropriate equitable
              grounds. Relief shall not be granted in an independent
              action if the ground of relief sought has been denied in a
              proceeding by motion under Rule 60.02, or would be
              barred because not brought in time under the provisions
              of that rule.

CR 60.03.

              McCargo also purports to be requesting relief from his sentence

pursuant to the Eighth and Fourteenth Amendments. However, the amendments

themselves, of course, provide no procedural mechanism nor act to grant

jurisdiction for the trial court to grant the requested relief.

                             Purported RCr 11.42 motion

              Next, McCargo contends he was entitled to relief for ineffective

assistance of both trial and appellate counsel under RCr 11.42. The trial court

herein rendered a lengthy and well-reasoned opinion denying McCargo’s RCr

11.42 motion. However, we need not address the merits of McCargo’s motion as

he failed to comply with the mandates of the rule which state:

              (2) The motion shall be signed and verified by the
              movant and shall state specifically the grounds on which
              the sentence is being challenged and the facts on which
              the movant relies in support of such grounds. Failure to
              comply with this section shall warrant a summary
              dismissal of the motion.




                                            -8-
RCr 11.42(2) (emphasis added). McCargo’s RCr 11.42 motion did not comply

with this rule because he failed to sign or verify his motion.

             It is true that our Supreme Court softened the severity of subsection

(2) in Cleaver v. Commonwealth, 569 S.W.2d 166, 169 (Ky. 1978), holding:

             [t]he procedure for obtaining relief pursuant to the
             provisions of RCr 11.42 must be complied with. The
             motion for relief must be in writing, verified by the
             movant, and state specifically the grounds of challenge
             and the facts in support thereof. . . . It is jurisdictional
             that the terms and provisions of RCr 11.42 must be
             complied with, even though a substantial, and not an
             absolute, compliance is adequate.

Nevertheless, herein, McCargo not only failed to verify his motion but also failed

to sign it. As such, there is no evidence in the record to support a finding that

McCargo even alleges error conferring jurisdiction. Consequently, the failure of

McCargo to sign or verify his RCr 11.42 motion mandates dismissal.

                                   CONCLUSION

             For the foregoing reasons, both orders of the Fayette Circuit Court

denying McCargo’s post-conviction motions are AFFIRMED.

             THOMPSON, L., JUDGE, CONCURS.

        CALDWELL, JUDGE, DISSENTS IN PART AND FILES
SEPARATE OPINION.

             CALDWELL, JUDGE, DISSENTING IN PART: While I concur

with the majority in the analysis and conclusion concerning McCargo’s CR 60.02


                                           -9-
motion seeking relief from his sentence due to the outbreak of the novel

coronavirus and his perceived particular susceptibility to its ravages, I must dissent

from the portion of the Opinion concerning the RCr 11.42 motion for ineffective

assistance of both trial and appellate counsel. While I do not disagree with the

ultimate outcome of the majority in denying McCargo relief, I find that the trial

court did not enjoy jurisdiction to even consider the motion for a failure of

substantial compliance with the rule.

             RCr 11.42 requires verification of the allegations made therein:

             (2) The motion shall be signed and verified by the
             movant and shall state specifically the grounds on which
             the sentence is being challenged and the facts on which
             the movant relies in support of such grounds. Failure to
             comply with this section shall warrant a summary
             dismissal of the motion.

             The meaning of the last sentence, requiring summary dismissal for

failure to comply with the requirements of the section, has been interpreted by the

majority to require dismissal, and that as long as the conclusion of the

consideration of a non-complying motion is a denial of relief, such dismissal has

occurred. I disagree. I find that a “summary dismissal” requires no analysis and

should occur because the failure to comply with the dictates of the section ends in a

failure to grant jurisdiction to the trial court to even consider the motion.




                                          -10-
             Whether substantial compliance with the requirements of RCr 11.42

has been met, particularly as verification is considered, the following cases distill

the question to whether the movant was represented, in fair measure.

             In Cleaver v. Commonwealth, 569 S.W.2d 166 (Ky. 1978), cited in

the Opinion, the motion was never reduced to writing, so it could not be verified.

             The procedure for obtaining relief pursuant to the
             provisions of RCr 11.42 must be complied with. The
             motion for relief must be in writing, verified by the
             movant, and state specifically the grounds of challenge
             and the facts in support thereof. In the instant case, there
             being no written motion, there could be no compliance
             with the provisions of RCr 11.42, not even a substantial
             compliance. It is jurisdictional that the terms and
             provisions of RCr 11.42 must be complied with, even
             though a substantial, and not an absolute, compliance is
             adequate. Therefore, even had RCr 11.42 been an
             appropriate remedy in this instance, in the absence of an
             appropriate motion as required by RCr 11.42, the
             Johnson Circuit Court would not have had the authority
             to enter an order granting the appellant any relief.

Id. at 169 (emphasis added).

             The Kentucky Supreme Court was clear that compliance with the

requirements of being reduced to writing and verified are jurisdictional

considerations. Here, McCargo’s motion was filed in the trial court by counsel.

This is remarkable for two reasons. First, substantial compliance is really more of

a matter of grace for those proceeding pro se. When counsel is involved, members

of the bar are required to comply with the rules. See Haines v. Kerner, 404 U.S.


                                         -11-
519, 520, 92 S. Ct. 594, 596, 30 L. Ed. 2d 652 (1972) (“We cannot say with

assurance that under the allegations of the pro se complaint, which we hold to less

stringent standards than formal pleadings drafted by lawyers[.]”). Second, when a

pro se litigant files a motion pursuant to RCr 11.42, they sign as the filer, even if

they fail to sign verifying the contents. Such would be “substantial compliance.”

             Here, however, counsel failed to follow the rule and have the motion

verified by his client, and McCargo, not having filed pro se, did not sign the

pleading so as to substantially comply. By the very nature of the allegations of an

RCr 11.42 motion, the movant is alleging facts not in the record, “my attorney told

me X,” “the witness lied,” etc. The allegations are, by and large, not supported by

the record and, therefore, must be “verified” by the movant per the rule. When a

pro se movant fails to specifically “verify” the motion, but signs it as the movant,

and is the author of the allegations contained therein, there is reason to grant

substantial compliance. However, where, as here, the motion is authored by and

filed by counsel, with no signature appearing anywhere by the movant, such

simply cannot be countenanced as substantial compliance.

             In Hurt v. Commonwealth, rendered last year, a panel of this Court

specifically held that failure to verify was fatal to granting jurisdiction to the trial

court. In Hurt, the pro se movant failed to file a motion and did not sign the

memorandum he did file. The Court held that fatal.


                                           -12-
             A trial court loses jurisdiction ten (10) days after the
             entry of a judgment or order. Bowling v. Commonwealth,
             964 S.W.2d 803, 804 (Ky. 1998). If Hurt had followed
             the dictates of RCr 11.42 and filed a verified pleading,
             jurisdiction could have been reinvested in the Perry
             Circuit Court. However, he failed to do so. No motion
             pursuant to RCr 11.42 whatsoever filed by him appears
             in the record as certified. Such failure to file a verified
             motion could be forgiven, due to his pro se status at that
             time, had he verified the “Memorandum” he filed, also
             pro se. However, the memorandum was likewise
             unverified. As there was a lack of conformity with RCr
             11.42, the Perry Circuit Court did not have jurisdiction to
             consider the pleading.

Hurt v. Commonwealth, No. 2018-CA-001637-MR, 2020 WL 5592606, at *1 (Ky.

App. Sep. 18, 2020), discretionary review denied (Feb. 9, 2021).

             In conclusion, the fact that the movant signed no document – no

motion, no memorandum – which contained factual allegations of which he and he

alone would have knowledge, the failure to have the motion verified is fatal and

jurisdiction was not conferred. Allowing unverified motions would unleash a

hornet’s nest of spurious allegations against counsel, as there would be no

consequences to abject character assassination. The requirement to verify holds

with it the threat of a perjury charge. It is important and must be upheld. I

therefore dissent in part.




                                        -13-
BRIEFS FOR APPELLANT:      BRIEFS FOR APPELLEE:

2020-CA-0981-MR:           Daniel Cameron
Jarad McCargo, pro se      Attorney General of Kentucky
West Liberty, Kentucky
                           James Havey
2020-CA-1117-MR:           Assistant Attorney General
Reginald Thomas            Frankfort, Kentucky
Lexington, Kentucky




                         -14-